Citation Nr: 1226093	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent for residuals of frostbite on the right hand with Reynaud's syndrome on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in its December 2010 remand, it characterized the issue on appeal as entitlement to an initial rating greater than 30 percent for residuals of frostbite of the right hand with Reynaud's syndrome.  The Board observes in this regard that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It appears that, in the December 2010 remand, the Board mischaracterized the issue on appeal as a higher initial rating claim for residuals of frostbite of the right hand with Reynaud's syndrome.  Id.  A review of the claims file shows that, in a May 1985 rating decision, the RO granted service connection for residuals of frostbite of the right hand with Reynaud's syndrome (which the RO characterized as frostbite of the hands) and assigned a zero percent rating effective April 20, 1985.  Although the Veteran timely disagreed with this decision with respect to the initial zero percent (non-compensable) rating assigned for his service-connected residuals of frostbite of the right hand, he failed to perfect a timely appeal.  Thus, the May 1985 rating decision became final.  38 U.S.C.A. § 7104 (West 2002).  

Following a subsequent appeal by the Veteran, the Board granted an increased 30 percent rating for the Veteran's service-connected residuals of frostbite of the right hand with Reynaud's syndrome (which was characterized as residuals of frostbite of the right hand with arthritis of the first metacarpophalangeal joint) in an April 2005 decision.  The RO implemented the Board's April 2005 decision in a June 2005 rating decision, assigning a 30 percent rating for the Veteran's service-connected residuals of frostbite of the right hand with Reynaud's syndrome (which was characterized as residuals of frostbite of the right hand) effective January 12, 1998.  The June 2005 rating decision also was not appealed and became final.  Id.

The Veteran filed his currently appealed increased rating claim for residuals of frostbite of the right hand with Reynaud's syndrome (which he characterized as right hand frostbite condition) in statements on a May 2006 VA Form 21-4138.  The RO separately granted service connection for Reynaud's syndrome, assigning a zero percent rating effective September 18, 2002, in a July 2006 rating decision.  The RO then recharacterized the issue on appeal as stated on the title page of this decision in the currently appealed rating decision in December 2006.  The RO noted in the December 2006 rating decision that Reynaud's syndrome was considered part of the Veteran's service-connected frostbite residuals.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, Note (1) (2011).  The Board agrees with the RO's action in December 2006 concerning the issue on appeal.  Thus, this issue is as stated on the title page of this decision.  See Francisco, 7 Vet. App. at 55.


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected residuals of frostbite of the right hand with Reynaud's syndrome is manifested by, at worst, complaints of pain to touch and hypersensitivity; referral to the Director, C&P Service, for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria have not been met for referral to the Director, C&P Service, for consideration of whether a disability rating greater than 30 percent for residuals of frostbite of the right hand with Reynaud's syndrome is warranted on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7122 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected residuals of frostbite of the right hand with Reynaud's syndrome had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Board notes in this regard that the Veteran was provided with appropriate Vazquez-Flores notice in May 2008 correspondence from the RO.    

As will be explained below in greater detail, the evidence does not support granting an increased rating for residuals of frostbite of the right hand with Reynaud's syndrome.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2006 VCAA notice letter was issued to the Veteran and his service representative prior to the December 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify him.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  The Veteran's Virtual VA claims file also has been reviewed.

The Veteran was afforded VA examinations in April 2006, March 2008, and in February 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected residuals of frostbite of the right hand with Reynaud's syndrome ("right hand frostbite residuals") are more disabling than currently evaluated.  He specifically contends that he experiences significant right hand weakness and pain and is required to wear a prosthetic device as a result of his right hand frostbite residuals, entitling him to extraschedular consideration.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As noted in the Introduction, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco, 7 Vet. App. at 55.  As also noted above, in Hart, 21 Vet. App. at 505, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right hand frostbite residuals currently are evaluated as 30 percent disabling effective January 12, 1998, under 38 C.F.R. § 4.104, DC 7122 (cold injury residuals).  See 38 C.F.R. § 4.104, DC 7122 (2011).  A maximum 30 percent rating is assigned under DC 7122 for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus 2 or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punch out lesions, or osteoarthritis).  Id.  Note (1) to DC 7122 provides that amputations of fingers or toes and complications at the site of a cold injury scar or peripheral neuropathy should be evaluated separately.  Note (1) to DC 7122 also provides that other disabilities that have been diagnosed as the residuals effects of cold injuries, such as Reynaud's phenomenon, muscle atrophy, etc., should be evaluated separately unless they are used to support an evaluation under DC 7122.  See 38 C.F.R. § 4.104, DC 7122, Note (1) (2011).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 30 percent for residuals of frostbite of the right hand with Reynaud's syndrome on an extraschedular basis.  The Board notes initially that a 30 percent rating is the maximum rating that can be assigned for this disability under DC 7122.  See 38 C.F.R. § 4.104, DC 7122 (2011).  The Board also notes initially that DC 7122 is found in the ratings for cardiovascular disabilities in the Rating Schedule.  See generally 38 C.F.R. § 4.104, DC's 7000 et seq. (2011).  The competent evidence does not show that his service-connected right hand frostbite residuals result in additional cardiovascular disability such that it should be evaluated under a different DC for evaluating cardiovascular disabilities.  (The Board notes parenthetically that the Veteran also is in receipt of a separate 30 percent rating effective January 12, 1998, for left hand frostbite residuals.)  Accordingly, consideration cannot be given to other DC's for evaluating other cardiovascular disabilities.  There also is no competent evidence that the Veteran's fingers have been amputated or that he has experienced complications such as peripheral neuropathy as a result of his service-connected right hand frostbite residuals.  See 38 C.F.R. § 4.104, DC 7122 Note (1).  Thus, consideration of separate ratings for complications associated with the Veteran's service-connected right hand frostbite residuals also is not warranted.  Given the foregoing, the Board is left to consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right hand frostbite residuals.  38 C.F.R. § 3.321 (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected right hand frostbite residuals is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this service-connected disability.  This is especially true because the 30 percent rating currently assigned for the Veteran's right hand frostbite residuals effective January 12, 1998, contemplates total disability.  It appears that Reynaud's syndrome was used to support the Veteran's current 30 percent rating under DC 7122 as the RO considered this disability part of the Veteran's service-connected right hand frostbite residuals in the currently appealed rating decision issued in December 2006.  The competent evidence shows that, at the Veteran's most recent VA examination in February 2011, no objective evidence of Reynaud's syndrome was found.  Accordingly, even assuming for the sake of argument only that Reynaud's syndrome was not considered part of the Veteran's service-connected right hand frostbite residuals, he would not be entitled to a separate compensable rating for Reynaud's syndrome under DC 7117.  See 38 C.F.R. §§ 4.104, DC's 7117, 7122 Note (1) (2011).  (The Board notes parenthetically that the RO reached the same conclusion regarding the Veteran's Reynaud's syndrome when it granted service connection for this disability and assigned a zero percent rating effective September 18, 2002, in a July 2006 rating decision.)  The Veteran's complaints of pain to touch and hypersensitivity in the right hand noted on VA examination in February 2011 also are included in the 30 percent rating currently assigned for his service-connected right hand frostbite residuals.  These complaints do not constitute complications of right hand frostbite residuals such that a separate rating is warranted.  See 38 C.F.R. § 4.104, DC 7122 Note(1) (2011).  Although the Veteran has asserted that he is required to wear an (unspecified) prosthetic device as a result of this service-connected disability, the basis for this assertion is not clear from a review of the claims file.  Nor is there any objective evidence which demonstrates that, in fact, he wears a prosthetic device as a result of his service-connected right hand frostbite residuals.  The competent evidence shows only that the Veteran has reported that he has to wear multiple pairs of gloves on his right hand to keep it warm.  Gloves are not a prosthetic device, however.  

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported on VA examination in February 2011 that he was unemployed because his work had moved out of the area and there was no work available for him at that time.  He also reported that he would start working again when his job returned.  He did not indicate, and the competent evidence does not show, that he was hospitalized for treatment of his service-connected right hand frostbite residuals at any time during the pendency of this appeal.  In light of the above, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In summary, the Board finds that the claim for a disability rating greater than 30 percent for residuals of frostbite of the right hand with Reynaud's syndrome on an extraschedular basis is denied.


ORDER

Entitlement to a disability rating greater than 30 percent for residuals of frostbite on the right hand with Reynaud's syndrome on an extraschedular basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


